DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 17, 2021 has been entered.
Claims 12-25 have been canceled. Claims 1-11 are pending, Claims 10-11 have been withdrawn, and Claims 1-9 have been considered on the merits, insofar as they read on the elected species of bacterial alpha-amylase and a fungal cellulase (Species 1), a wound (Species 2), having a pre-established infection (Species 3), dental plaque (Species 4), and exposed skin (Species 5). All arguments have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS).
The instant claims recite a method for reducing biofilm present on a surface, wherein the method comprises contacting the surface with a composition that comprises at least two glycoside hydrolases that target α-1,4, β-1,4, and β-1,3 glycosidic linkages and an antibiotic, wherein the antibiotic activity of the antibiotic is increased in the presence of the at least two glycoside hydrolases.
Fleming teaches a method for reducing biofilm present on a surface, wherein the method comprises contacting the surface with antibiotic and a 1:1 mixture of α-amylase and cellulase (p.3 last para, p.4 first para), wherein the 1:1 mixture of α-amylase and cellulase increases the efficacy of said antibiotic against biofilm-resident bacteria compared to treatment with said antibiotic alone (since α-amylase, cellulase and antibiotic of Fleming seem to be the same as claimed, the at least two glycoside hydrolases increase the effectiveness of the antibiotic at least 10, 20, 25, 30, 35, 40, 45, 50, 75, 100, 200, 300, 400, 500, 600, 700, 800, 900, or 1000%, when compared to a biofilm that is not exposed to the at least two glycoside hydrolases.) (Fig. 5, p.5 para 3), and chronic wound infection models were utilized (p.3 last para, p.5 para 3). Fleming teaches α-amylase is a glycoside hydrolase that acts by cleaving the α-1,4 straight-chain linkage, cellulase is a glycoside hydrolase that hydrolyzes β-1,4 linkages, β-1,3 galactosidase is a glycoside hydrolase that hydrolyzes β-1,3 linkages, and α-amylase and cellulase are able to disrupt biofilms, leading to increased dispersal and antibiotic efficacy (p.2 para 2-3).
Regarding the source of α-amylase and cellulase in claim 2, Fleming does teach α-amylase is a glycoside hydrolase that acts by cleaving the α-1,4 straight-chain linkage, and cellulase is a glycoside hydrolase that hydrolyzes β-1,4 linkages, as claimed. It has been well 
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS) as applied to claims 1-2 and 5-7 above.
Fleming does not teach the claimed concentration of the at least two or more glycoside hydrolases (claim 3).
However, Fleming does teach α-amylase and cellulase (the at least two or more glycoside hydrolases) are able to disrupt biofilms, leading to increased dispersal and antibiotic efficacy.
Thus, the reference does identify each of the instant components as active ingredients effective to reduce biofilm. Therefore, each of the components achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of the at least two or more glycoside hydrolases as a matter of routine .

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al (Antimicrob Agents Chemother. 2017;61(2):e01998-16. Cited on IDS) as applied to claims 1-2 and 5-7 above, further in view of Moller et al (WO 00/17331; 3/30/2000.).
Fleming does not teach the method further comprises co-administering topically, systemically, or both an antimicrobial agent (claim 4), wherein the method is for treating dental plaque (claim 8), and the biofilm is on exposed skin (claim 9).
However, Fleming does teach the method is for reducing biofilm comprises contacting a surface with α-amylase and cellulase. Moller teaches a method for disintegrating / removing a biofilm on a surface, comprising contacting said biofilm (on the surface) with a composition comprises hydrolases in combination with one or more other enzymes including amylases and cellulases (p.45 para 3, p.46 para 5) and antimicrobial agents (p.47 line 1), wherein suitable amylases include bacterial alpha-amylases (p.56 para 4), and suitable cellulases include fungal cellulases (p.57 para 2). The composition is a paste, a gel, an ointment, etc. (topical administration) (p.49 para 3). Moller teaches said enzymes provide several benefits when used for cleansing of the oral cavity including prevention of plaque formation (p.2 para 1, p.52 para 6, p.53 para 1, 2 & 4). The surface include mucous membranes, skin, and teeth (p.48 para 2). The 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an antimicrobial agent since Fleming and Moller both disclose a method for disintegrating / removing a biofilm, Fleming discloses that antimicrobials are used to reduce biofilms (Abstract), and Moller discloses that antimicrobials in combination with hydrolases are used to remove biofilms (p.47 line 1). In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat dental plaque utilizing α-amylase and cellulase, since Fleming discloses that α-amylase inhibits biofilm formation, that α-amylase and cellulase lead to increased dispersal and antibiotic efficacy, and Moller discloses that biofilms are a severe problem in medical science and industry causing dental plaque (p.2 line 2-3), and that amylases prevent plaque formation (p.53 line 1-4). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an antimicrobial agent and to treat dental plaque utilizing α-amylase and cellulase, with a reasonable expectation of success.

Response to Arguments
Applicant argues that the portions of Moller cited fail to teach at least two glycoside hydrolases that target α-1,4, β-1,4, and β-1,3 glycosidic linkages and an antibiotic, and that Moller only teaches enzymatic biocides such as oxidoreductase, laccase, peroxidase, etc.. 

Applicant argues that Batt fails to teach that which is missing from its combination with Moller and Ren, namely, the use of “at least two” glycoside hydrolases that target α-1,4, β-1,4, and β-1,3 glycosidic linkages, or that the antibiotic activity of the antibiotic is increased in the presence of the at least two glycoside hydrolases that target α-1,4, β-1,4, and β-1,3 glycosidic linkages. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651